Citation Nr: 0406098	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
wrist disability.  



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1992 to August 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which denied a 
rating in excess of 10 percent for a service-connected right 
wrist disability (claimed as de Quervain's tendonitis), and 
denied service connection for post-traumatic stress disorder 
(PTSD).  In his notice of disagreement (NOD) (filed by his 
representative), the veteran limited his appeal to the matter 
of entitlement to an increased rating for a right wrist 
disability.  Accordingly, that is the only issue before the 
Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify claimants includes the 
duty to tell them what evidence, if any, they are responsible 
for submitting to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Here, there is no indication that the appellant received any 
notification of the VCAA and implementing regulations, 
specific to his claim for an increased rating for a right 
wrist disability, prior to a June 2003 statement of the case 
(SOC) after he appealed the unfavorable decision on this 
issue.  Although correspondence from the RO in October 2002 
provided the veteran notice of the VCAA and implementing 
regulations as they applied to his claim of service 
connection for PTSD, that correspondence did not refer in any 
manner to the claim for an increased rating for a right wrist 
disability.  In fact, it appears that after the veteran filed 
a claim for increase in May 2001, there was no activity 
regarding the claim until development for records in March 
2003 (There was another claim for increase, by a Veterans 
Service Organization not holding the veteran's power of 
attorney, in February 2003).  A development/VCAA letter is an 
essential element in the processing of a compensation claim, 
and the omission of this notification element results in the 
veteran being prejudiced in his ability to contribute to the 
development of his claim.  Thus, there are due process 
(notice) deficiencies in this case that must be corrected.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matter on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The appellant should be 
specifically notified of what he needs to 
substantiate his claim for an increased 
rating for a right wrist disability, of 
what the evidence shows, and of his and 
VA's respective responsibilities in 
evidence development, including that he 
must submit any pertinent evidence he 
possesses.  He should be given the 
opportunity to respond; and if he does, 
the RO should arrange for any further 
development suggested by his response.  

2.  The RO should then review the matter 
on appeal.  If it remains denied, the RO 
should provide the veteran and his 
attorney an appropriate supplemental SOC 
and give them the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


